                                   1

                                   2

                                   3

                                   4                                     UNITED STATES DISTRICT COURT

                                   5                                    NORTHERN DISTRICT OF CALIFORNIA

                                   6

                                   7        GIANNI VERSACE, S.P.A., et al.,                  Case No.16-cv-03617-HSG
                                                          Plaintiffs,
                                   8
                                                                                             ORDER REGARDING JOINT NOTICE
                                                   v.
                                   9
                                                                                             Re: Dkt. No. 294
                                  10        VERSACE 19.69 ABBIGLIAMENTO
                                            SPORTIVO SRL, et al.,
                                  11                      Defendants.
                                  12
Northern District of California
 United States District Court




                                  13            On April 2, 2019, the parties submitted a joint notice advising the Court that they “have

                                  14   agreed to dismiss the appeal of the Summary Judgment Order and the Permanent Injunction . . .

                                  15   and stipulate to entry of judgment in favor of [Plaintiffs], in exchange for which [Plaintiffs] agreed

                                  16   to waive [their] claims against [Defendants] for infringer’s profits currently set for trial on May

                                  17   13, 2019.” Dkt. No. 294 at 2. The parties describe this as only an “agreement in principle.” Id.

                                  18             The Court will vacate neither the April 30, 2019 pretrial conference nor the trial date

                                  19   based on an “agreement in principle.” To permit the parties to focus their efforts on promptly

                                  20   reducing the agreement in principle to a final signed agreement and stipulated judgment, the Court

                                  21   extends the deadline for submission of pretrial filings to April 23, 2019.1

                                  22   //

                                  23   //

                                  24   //

                                  25   //

                                  26
                                  27
                                       1
                                         Under the Court’s Standing Orders, the parties were required to exchange substantial trial
                                       evidence yesterday. If that did not occur, the Court expects the parties to meet and confer in good
                                  28   faith immediately and reach an agreement on when to exchange such evidence. The parties are
                                       reminded that untimely-exchanged evidence is subject to exclusion in the Court’s discretion.
                                   1          The deadline for parties to file opening motions in limine is also extended to April 23,

                                   2   2019. If the case is not resolved by then, the Court will set a deadline for oppositions to motions

                                   3   in limine.

                                   4          IT IS SO ORDERED.

                                   5   Dated: 4/3/2019

                                   6
                                                                                                    HAYWOOD S. GILLIAM, JR.
                                   7                                                                United States District Judge
                                   8

                                   9

                                  10

                                  11

                                  12
Northern District of California
 United States District Court




                                  13

                                  14

                                  15

                                  16

                                  17

                                  18
                                  19

                                  20

                                  21

                                  22

                                  23

                                  24

                                  25

                                  26
                                  27

                                  28
                                                                                         2
